This action was tried upon an agreed statement of facts. After the judgment was entered on December 4, 1933, a motion for new trial was filed by the plaintiff, which was overruled on March 5, 1934. Petition in error with case-made attached was filed September 4, 1934. The case must be dismissed. This court held in Showalter v. Hampton, 122 Okla. 192, 253 P. 105, that where a cause is tried upon an agreed statement of facts no motion for new trial was necessary, and where one was filed and order made overruling the same, such order served no purpose to extend the time past six months from the date of the rendition of judgment in which an appeal could be perfected. To the same effect see St. Louis  S. F. Ry. Co. v. Nelson, 40 Okla. 143,136 P. 590; Durant v. Nesbit, 59 Okla. 11, 157 P. 353; Okmulgee Securities Co. v. Osage Oil  Refining Co., 110 Okla. 263,237 P. 105.
In Okmulgee Securities Co. v. Osage Oil  Refining Co., supra, this court held that a case-made not served within 15 days after the rendition of the judgment appealed *Page 302 
from or within some valid extension thereof presents nothing to this court for review. The appeal is therefore dismissed.